UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to[] Commission file number 000-30230 General Metals Corporation (Exact name of registrant as specified in its charter) Delaware 65-0488983 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1155 West Fourth Street, Suite 210 Reno, NV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 775-583-4636 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: N/A (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act YesoNox 1 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of Common Stock held by non-affiliates of the Registrant on August 3, 2011 was $8,091,100 based on a $0.03 closing price for the Common Stock on August 3, 2011. For purposes of this computation, all executive officers and directors have been deemed to be affiliates. Such determination should not be deemed to be an admission that such executive officers and directors are, in fact, affiliates of the Registrant. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 269,703,983 shares of common stock issued & outstanding as of August 3, 2011 DOCUMENTS INCORPORATED BY REFERENCE None. 2 TABLE OF CONTENTS Item 1. Business 4 Item 1A. Risk Factors 6 Item 2. Properties 10 Item 3. Legal Proceedings 12 Item 4. Submissions of Matters to a Vote of Security Holders 12 Item 5. Market for Common Equity and Related Stockholder Matters 13 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 25 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item 9A (T). Controls and Procedures 44 Item 9B. Other Information 45 Item 10. Directors, Executive Officers and Corporate Governance 45 Item 11. Executive Compensation 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 55 Item 13. Certain Relationships and Related Transactions, and Director Independence 56 Item 14. Principal Accountants Fees and Services 56 Item 15. Exhibits, Financial Statement Schedules 57 3 PART I Item 1. Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States Dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this annual report, the terms “we”, “us”, “our company”, mean General Metals Corporation a Delaware corporation and our subsidiary, General Gold Corporation, a Nevada corporation, unless otherwise indicated. Corporate History We were organized in the State of New Jersey on March 4, 1995 under the name Interactive Multimedia Network, Inc.We were reincorporated in the State of Delaware on September 13, 1995.We changed our name to RECOV Energy Corp. effective March 29, 2005.On or about January 12, 2006 we changed our name to General Metals Corporation. On January 20, 2006, we entered into a Share Purchase Agreement with General Gold Corporation, a Nevada company incorporated on July 17, 1998, and the former shareholders of General Gold set out in the Agreement.The closing of the transactions contemplated in the Agreement and the acquisition by our company of all of the issued and outstanding and convertible securities of General Gold occurred on March 15, 2006. Our business office is located at 1155 West Fourth Street, Suite 210, Reno, NV 89503. This is our mailing address as well. Our telephone number is 775-583-4636. Our Current Business We are a junior mineral resource company engaged in the acquisition, exploration, development and mining of gold, silver and other precious and base metal properties. In April 2005, we acquired through the assignment of a lease certain unpatented mining claims located in the Battle Mountain District, Lander County, State of Nevada, as more particularly described in the lease, known also as the “Independence Mine”. In August 2007 we expanded the Independence Mine by adding four mining claims and 2 additional easements.These claims cover the area where the existing cyanide decantation mill and operating facilities are currently sited and the area where the Pioneer haul road to and from the Sunshine pit crosses the Independence claims; specifically, Independence #1, #2, DC#83 and An Old Glory.Since acquiring the lease, and additional mining claims and easements, our exploration and development activities have been focused on getting the Independence Mine into production.See Item 2 Properties for a more detailed discussion. 4 The purchase price paid by us to Gold Range, LLC in consideration for the assignment of the lease was $75,000; issuance of 5,000,000 of our restricted common shares and a 1% net smelter return royalty payable to Gold Range, LLC in addition to other underlying net smelter return requirements. On March 15, 2007, we acquired a 100% interest in Mikite Gold Resources, a Ghanaian corporation with exclusive exploration rights to the 150 square kilometre Nyinahin mining concession near Bibiani, Ghana. On October 31, 2008 we sold all of our interest in the Nyinahin mining concession.The Company retains a 5% Net Smelter Return Royalty in the property which is currently in the exploration stage. In addition to the on-going development of the Independence Mine, we are continually seeking to acquire other mining claims, as our funding permits. Competition The mining industry is intensely competitive. We compete with numerous individuals and companies, including many major mining companies, which have substantially greater technical, financial and operational resources and staffs. Accordingly, there is a high degree of competition for access to funds. There are other competitors that have operations in the area and the presence of these competitors could adversely affect our ability to compete for financing and obtain the service providers, staff or equipment necessary for the exploration and exploitation of our properties. Compliance with Government Regulation Mining operations and exploration activities are subject to various national, state, provincial and local laws and regulations in the United States, as well as other jurisdictions, which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters. We believe that we are and will continue to be in compliance in all material respects with applicable statutes and the regulations passed in the United States. There are no current orders or directions relating to our company with respect to the foregoing laws and regulations. Employees Currently our only employee is our president. We do not expect any material changes in the number of employees over the next 12 month period. We do and will continue to outsource contract employment as needed. Going Concern We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock.At this time, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock or through a loan from our directors to meet our obligations over the next twelve months. We do not have any arrangements in place for any future equity financing. Subsidiaries General Gold Corporation, a Nevada corporation is our wholly owned subsidiary. REPORTS TO SECURITY HOLDERS We are not required to deliver an annual report to our stockholders but will voluntarily send this form 10-K report which includes our annual audited financial statements upon request.We are required to file annual, quarterly and current reports, proxy statements, and other information with the Securities and Exchange Commission.Our Securities and Exchange Commission filings are available to the public over the Internet at the SEC's website at http://www.sec.gov. 5 The public may read and copy any materials filed by us with the SEC at the SEC's Public Reference Room at treet, NE, Washington DC20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.We are an electronic filer.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC.The Internet address of the site is http://www.sec.gov. Item 1A. Risk Factors Much of the information included in this annual report includes or is based upon estimates, projections or other “forward looking statements”. Such forward looking statements include any projections and estimates made by us and our management in connection with our business operations. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results may vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other “forward looking statements” involve various risks and uncertainties as outlined below. We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other “forward looking statements”. Risks Related To Our Business: We do not expect positive cash flow from operations in the near term. If we are unable to obtain financing in the amounts and on terms deemed acceptable to us, we may be unable to continue our business and as a result may be required to scale back or cease operations for our business. We do not expect positive cash flow from operations in the near term. There is no assurance that actual cash requirements will not exceed our estimates. In particular, additional capital may be required in the event that: - drilling, exploration and completion costs for our Independence mine project increase beyond our expectations; or - we encounter greater costs associated with general and administrative expenses or offering costs. The occurrence of any of the aforementioned events could adversely affect our ability to meet our business plans. We will depend almost exclusively on outside capital to pay for the continued exploration and development of our properties. Such outside capital may include the sale of additional stock and/or commercial borrowing. We can provide no assurances that any financing will be successfully completed. Capital may not continue to be available if necessary to meet these continuing development costs or, if the capital is available, that it will be on terms acceptable to us. The issuance of additional equity securities by us would result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. If we are unable to obtain financing in the amounts and on terms deemed acceptable to us, we may be unable to continue our business and as a result may be required to scale back or cease operations for our business, the result of which would be that our stockholders would lose some or all of their investment. We have a limited operating history and if we are not successful in continuing to grow our business, then we may have to scale back or even cease our ongoing business operations. 6 We have no history of revenues from operations and limited tangible assets. We have yet to generate positive earnings and there can be no assurance that we will ever operate profitably. Our company has a limited operating history and must be considered in the development stage. The success of our company is significantly dependent on a successful acquisition, drilling, completion and production program. Our company’s operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. We may be unable to locate recoverable reserves or operate on a profitable basis. We are in the development stage and potential investors should be aware of the difficulties normally encountered by enterprises in the development stage. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. Because of the early stage of development and the nature of our business, our securities are considered highly speculative. Our securities must be considered highly speculative, generally because of the nature of our business and the early stage of its development. We are engaged in the business of exploring and, if warranted, developing commercial reserves of gold and silver. Our properties are in the exploration stage only and are without known reserves of gold and silver. Accordingly, we have not generated any revenues nor have we realized a profit from our operations to date and there is little likelihood that we will generate any revenues or realize any profits in the short term. Any profitability in the future from our business will be dependent upon locating and developing economic reserves of gold, silver or other minerals, which itself is subject to numerous risk factors as set forth herein. Since we have not generated any revenues, we will have to raise additional monies through the sale of our equity securities or debt in order to continue our business operations. As our properties are in the exploration and development stage there can be no assurance that we will establish commercial discoveries on our properties. Exploration for mineral reserves is subject to a number of risk factors. Few properties that are explored are ultimately developed into producing mines. Our properties are in the exploration and development stage only and are without proven reserves. We may not establish commercial discoveries on any of our properties. Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. The expenditures to be made by us in the exploration of the mineral claim may not result in the discovery of mineral deposits. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. If the results of our exploration programs do not reveal viable commercial mineralization, we may decide to abandon our claim and acquire new claims for new exploration. The acquisition of additional claims will be dependent upon us possessing capital resources at the time in order to purchase such claims. If no funding is available, we may be forced to abandon our operations. Because of the speculative nature of exploration of mineral properties, there is no assurance that our exploration activities will result in the discovery of new commercially exploitable quantities of minerals. We plan to continue exploration on our mineral properties. The search for valuable minerals as a business is extremely risky. We can provide investors with no assurance that additional exploration on our properties will establish that additional commercially exploitable reserves of precious metals on our properties. Problems such as unusual or unexpected geological formations or other variable conditions are involved in exploration and often result in exploration efforts being unsuccessful. The additional potential problems include, but are not limited to, unanticipated problems relating to exploration and attendant additional costs and expenses that may exceed current estimates. These risks may result in us being unable to establish the presence of additional commercial quantities of ore on our mineral claims with the result that our ability to fund future exploration activities may be impeded. 7 Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from the exploration of our mineral claims, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide no assurance that we will generate any revenues or ever achieve profitability. If we are unsuccessful in addressing these risks, our business will most likely fail. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. At the present time we have no coverage to insure against these hazards. The payment of such liabilities may have a material adverse effect on our financial position. If our exploration costs are higher than anticipated, then our profitability will be adversely affected. We are currently proceeding with exploration of our mineral properties on the basis of estimated exploration costs. If our exploration costs are greater than anticipated, then we will not be able to carry out all the exploration of the properties that we intend to carry out. Factors that could cause exploration costs to increase are: adverse weather conditions, difficult terrain and shortages of qualified personnel. As we face intense competition in the mining industry, we will have to compete with our competitors for financing and for qualified managerial and technical employees. The mining industry is intensely competitive in all of its phases. Competition includes large established mining companies with substantial capabilities and with greater financial and technical resources than we have. As a result of this competition, we may be unable to acquire additional attractive mining claims or financing on terms we consider acceptable. We also compete with other mining companies in the recruitment and retention of qualified managerial and technical employees. If we are unable to successfully compete for financing or for qualified employees, our exploration and development programs may be slowed down or suspended. As we undertake exploration of our mineral claim, we will be subject to compliance with government regulation that may increase the anticipated cost of our exploration program. There are several Federal and State governmental regulations that materially restrict mineral exploration. We will be subject to the laws of the State of Nevada and the regulations of the Bureau of Land Management as we carry out our exploration programs. We may be required to obtain work permits, post bonds and perform remediation work for any physical disturbance to the land in order to comply with these laws. While our planned exploration program budgets for regulatory compliance, there is a risk that new regulations could increase our costs of doing business and prevent us from carrying out our exploration program. Any change to government regulation/administrative practices may have a negative impact on our ability to operate and our profitability. The laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in the United States or any other jurisdiction, may be changed, applied or interpreted in a manner which will fundamentally alter the ability of our company to carry on our business. The actions, policies or regulations, or changes thereto, of any government body or regulatory agency, or other special interest groups, may have a detrimental effect on us. Any or all of these situations may have a negative impact on our ability to operate and/or our profitably. 8 Our By-laws contain provisions indemnifying our officers and directors against all costs, charges and expenses incurred by them. Our By-laws contain provisions with respect to the indemnification of our officers and directors against all costs, charges and expenses, including an amount paid to settle an action or satisfy a judgment, actually and reasonably incurred by him, including an amount paid to settle an action or satisfy a judgment in a civil, criminal or administrative action or proceeding to which he is made a party by reason of his being or having been one of our directors or officers. Investors' interests in our company will be diluted and investors may suffer dilution in their net book value per share if we issue additional shares for significant amount of services or raise funds through the sale of equity securities. Our constating documents authorize the issuance of 550,000,000 shares of common stock with a par value of $0.001 and 50,000,000 preferred shares with a par value of $0.001. In the event that we are required to issue any additional shares or enter into private placements to raise financing through the sale of equity securities, investors' interests in our company will be diluted and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold. If we issue any such additional shares, such issuances also will cause a reduction in the proportionate ownership and voting power of all other shareholders. Further, any such issuance may result in a change in our control. Some of our directors and officers are residents of countries other than the United States and investors may have difficulty enforcing any judgments against such persons within the United States. Some of our directors and officers are nationals and/or residents of countries other than the United States, and all or a substantial portion of such persons’ assets are located outside the United States. As a result, it may be difficult for investors to enforce within the United States any judgments obtained against our company or our officers or directors, including judgments predicated upon the civil liability provisions of the securities laws of the United States or any state thereof. Risks Associated With Our Common Stock: Our stock is a penny stock. Trading of our stock may be restricted by the Securities and Exchange Commission’s penny stock regulations and the Financial Industry Regulatory Authority’s sales practice requirements, which may limit a stockholder's ability to buy and sell our stock. Our stock is a penny stock. The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors". The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the Securities and Exchange Commission which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. 9 In addition to the "penny stock" rules promulgated by the Securities and Exchange Commission, the Financial Industry Regulatory Authority has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, the Financial Industry Regulatory Authority believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The Financial Industry Regulatory Authority requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. Item 1B. Unresolved Staff Comments As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 2. Properties On April 28, 2009, we purchased a 480 acre of private land which will be used for mineral processing, equipment storage and maintenance.The full purchase price was $67,767 with 30% down and the balance by way of seller financing carries an interest rate of 10% per annum for a period of 10 years with quarterly payments of $1,874 amortized over 10 years with no pre-payment penalty. Legal Description: Township 30 North, Range 43 East, M.D.M., Section 17 N/2, SW/4 comprising 480 acres. Our principal business offices are located 1155 West Fourth Street, Suite 210, Reno, NV 89503. We currently lease our space at an annual cost of $1. We believe that our current lease arrangements provide adequate space for our foreseeable future needs. The Independence Mine Property We currently control a 100% undivided leasehold interest in the Wilson-Independence Gold – Silver Mine, situated in the Battle Mountain Mining District, Lander County, Nevada. The property consists of 14 whole and fractional mining claims encompassing 240 acres.Due diligence completed by our company shows that all claims are valid and in good standing through and for the assessment year ending August 31, 2011. The Wilson-Independence project is wholly owned by General Metals through its subsidiary company General Gold Corporation under a mining lease/option agreement with Independence Gold Silver Mines of Seattle, Washington. Under the terms of the agreement General Metals was required to expend a minimum of $625,000 towards exploration development and commercial production of ores, minerals or materials which expenditure was fulfilled prior to year end April 30, 2008.During the year ended April, 30, 2011, we spent approximately $300,000 on exploration and development including the permitting process. The term of the lease is for a period of 20 years commencing October 1, 2005. There is a production royalty payable for the sale of all gold, silver or platinum based upon the average daily price of gold on the London Metal Exchange as follows: 3% when the price of gold per ounce is less than $375, 4% when the price of gold per ounce is between $375 and $475 and 5% when the price of gold is over $475. There is also a production royalty of 3% payable on the sale of all substances other than gold, silver and platinum. In addition, any future production is subject to a 1% net smelter royalty obligation payable to Gold Range, LLC. We have the option to purchase the property for $3.0 million (which eliminates the royalty described above) within 10 years of the date the lease commenced provided all obligations have been met. 10 Location and Access All infrastructure necessary for the exploration, development and operation of a mine is readily available. The property is accessed via federal, state and county maintained all weather paved and gravel roads from the nearby town of Battle Mountain. A well-trained work force is available in the town of Battle Mountain, situated 30 miles north of the property along Interstate highway 80. Adequate ground water is available for diversion for future mining operations which enjoy special treatment as temporary or interim uses under Nevada water laws. Electrical power has recently been extended to within one mile of the project to service the Phoenix project, and the transcontinental natural gas line passes within 1.5 miles of the property. The property has been the site of intermittent historic exploration and mining activities since the late 1920s. Past mining operations extracted 65,000 tons of high grade gold and silver ores from the property. The bulk of this activity occurred during two periods, the first from high grade ores shipped for direct smelting during the late 1940s and early 1950s, and a second from 1975 to 1983 when a significant amount of underground development took place, and a mill erected on the property. The Independence Mines property consists of 14 whole and fractional unpatented lode mining claims, which cover approximately 240 acres. Core and reverse circulation drilling to date indicate two targets. These two targets are referred to as the Independence Deep (A Target), and the Independence Surface (B Target). Historic mining operations have generated in excess of 70,000 tons of waste dumps, mill tailings, and other waste rock products on the property. Samples of this material contain gold and silver values which suggest potential to recover gold and silver values. The Wilson-Independence Property covers a mineralized zone on strike with the World Class, Fortitude / Phoenix Gold Skarn Deposit. The property has potential to develop a high grade underground resource in the Antler Sequence, together with a shallow, near surface resource in the overlying Pumpernickel Formation. Situated at the intersection of the Battle Mountain-Eureka Gold Trend and the Northern Nevada Rift (Twin Creeks-McCoy lineament), the Independence Project, like Fortitude and Cove/McCoy, is one of a number of Gold Skarns which occur along the Battle Mountain – Eureka and Northern Nevada Rift Zone mineral lineaments. Mineralized outcrops are common on the property. Many on the southern part of the property have been prospected by shallow prospect shafts, pits and trenches. In addition, over 100 Reverse Circulation and Core holes, and extensive shallow underground mine workings in the Independence Mine indicate wide spread, shallow, near surface mineralization which we feel represents a valid exploration target for potential future surface, bulk mining operations Historic drilling and underground mine workings indicate wide spread mineralization, both in shallow, near surface, and deep targets. There are presently no identified reserves on the property. We have conducted a phased exploration programs to evaluate the mineral potential of this property, with the objective of identifying and developing mineral resources and reserves reportable under SEC Industry Guide 7. Independence Deep Target A large body of mineralized material is clearly indicated by previous drilling in the Deep Target. We completed interpretation of the logs and geologic modeling in the fall of 2009 which identified mineralized material in the deep target. We retained all of the core samples, approximately 25,000 feet, and stored it on site. Mineralization identified in the deep target to date is contained in the lower plate of the Golconda Thrust in rocks of the Battle Mountain and Edna Formations of the Antler Sequence. 11 Independence Shallow Target Promising shallow and near surface mineralization has been identified. The Shallow Target contains an oxide target hosted entirely in the Pumpernickel Formation. To date over 130 drill holes and roughly eight (8) miles of underground workings have penetrated portions of this target, all of which have encountered highly anomalous to high grade mineralization. The principle limiting factor for surface/ shallow resources has been the lack of drilling information.In addition, review of the work done by those which held interests in the property previously has identifieda total of 8 shallow near surface mineralized targets on the property with 4 of those being north of the Canyon Fault and 3 others where no mining has been performed and minimal geologic sampling and drilling work completed.To date, we have spent over $2.8 million drilling, sampling and evaluating these targets.A report on the detailed review of these targets and the results of the exploration and development program follows in Item 7 Management's Discussion and Analysis or Plan of Operation. Independence Hill Zone The Hill Zone, discovered in 2008, is a large, highly mineralized area north of the Canyon Fault and the Independence Shallow Target. Unlike the Independence Shallow Target, there is no historic mining in the high grade areas of the Hill zone, so all the mineral is still in place. This discovery significantly enhances the mineral potential of the 60% of the property which lies north of the Canyon Fault. Drilling in the Hill Zone indicates three parallel zones of mineralization, each of which is comparable in width and grade to the single mineralized zone found in the Independence Shallow Target to the south. Mill & Building On Site A relatively intact 50 to 75 ton per day Counter Current – Decantation cyanide mill is situated on the property. We determined that the equipment is of no real value to the future operations of the Company and have contracted for its removal in June and July of 2011 including the metal clad building erected in 1987. Mineral Ownership The Wilson-Independence claims are 100% controlled by our Company. Item 3. Legal Proceedings We know of no material, existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our Company. Item 4. Submissions of Matters to a Vote of Security Holders There were no matters submitted to a vote of our security holders either through solicitation of proxies or otherwise in the fourth quarter of the fiscal year ended April 30, 2011. 12 PART II Item 5. Market for Common Equity and Related Stockholder Matters The high and low bid prices of our common stock for the periods indicated below are as follows: National Association of Securities Dealers OTC Bulletin Board(1) Quarter Ended High Low April 30, 2011 January 31, 2011 October 31, 2010 July 31, 2010 April 30, 2010 January 31, 2010 October 31, 2009 July 31, 2009 April 30, 2009 January 31, 2009 October 31, 2008 July 31, 2008 April 30, 2008 January 31, 2008 October 31, 2007 July 31, 2007 April 30, 2007 (1) Over-the-counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission, and may not represent actual transactions. Our shares of common stock are issued in registered form.The registrar and transfer agent for our shares of common stock is Nevada Agency and Transfer Company, 50 West Liberty Street, Suite 880, Reno, NV 89501 (Telephone: 1-775-322 0626; Facsimile: 1-775-322 5623). On July 26, 2011, the list of stockholders for our shares of common stock showed 441 registered stockholders and 267,703,983 shares of common stock outstanding. Dividends We have not declared any dividends on our common stock since the inception of our company on March 4, 1995.There is no restriction in our Articles of Incorporation and Bylaws that will limit our ability to pay dividends on our common stock.However, we do not anticipate declaring and paying dividends to our shareholders in the near future. Equity Compensation Plan Information We have no formal authorized Equity Compensation Plans.The Board grants warrants and/or stock when it deems appropriate.The following table provides a summary of the warrants outstanding, the weighted average price and number of securities remaining available for issuance, all as at April 30, 2011. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders Nil Nil Nil Equity compensation plans not approved by security holders Nil Nil Nil Total Nil Nil Nil 13 Outstanding Equity Awards at Fiscal Year-End The following table sets forth for each named executive officer and director certain information concerning the outstanding equity awards as of April 30, 2011. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options Exercisable Number of Securities Underlying Unexercised Options Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options Option Exercice Price Option Expiration Date Number of Shares or Units of Stock that Have Not Vested Market Value of Shares or Units of Stock that Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights that Have Not Vested Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights that Have Not Vested Michael Powell(1) Nil Nil Nil Nil Nil Nil Nil Nil Nil Robert Carrington(2) Nil Nil Nil Nil Nil Nil Nil Nil Nil Paul Wang (3) Nil Nil Nil Nil Nil Nil Nil Nil Nil Daniel Forbush(4) Nil Nil Nil Nil Nil Nil Nil Nil Nil David Salari(5) Nil Nil Nil Nil Nil Nil Nil Nil Nil Larry M. Bigler(6) Nil Nil Nil Nil Nil Nil Nil Nil Nil Dan L. Dyer(7) Nil Nil Nil Nil Nil Nil Nil Nil Nil Mark A. Smith(8) Nil Nil Nil Nil Nil Nil Nil Nil Nil Keith M. Belingheri(9) Nil Nil Nil Nil Nil Nil Nil Nil Nil P.K. “Rana” Medhi(10) Nil Nil Nil Nil Nil Nil Nil Nil Nil Mr. Powell was appointed a director May 24, 2010 and resigned as a director on December 17, 2010. Mr. Carrington was appointed President and a director on January 28, 2010 and resigned as PresidentSeptember 3, 2010 and as a director December 17, 2010. Mr. Wang was appointed a Director on March 11, 2010 and President September 3, 2010 and was terminated as President December 17, 2010. Mr. Forbush was appointed CEO December 17, 2010 and as President December 30, 2010. Mr. Salari resigned as a Director December 17, 2010. Mr. Bigler resigned as a Director May 13, 2010 and was reappointed December 17, 2010. Mr. Dyer was appointed a director December 17, 2010 and resigned July 1, 2011. Mr. Smith was appointed a director December 30, 2010 and resigned July 1, 2011. Mr. Belingheri was appointed a director December 17, 2010 and resigned July 1, 201. Mr. Medhi was appointed a director December 30, 2010. Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during the year ended April 30, 2011. Recent Sales of Unregistered Securities 14 The table below summarized the issuance of shares during the year ended April 30, 2010 Description # of shares Common Stock Issued for Cash at $0.15 in Private Placement Common Stock Issued for Cash at $0.02 in Private Placement Common Stock Issued for Cash at $0.022 in Private Placement Common Stock Issued for Cash at $0.025 in Private Placement Common Stock Issued for Cash at $0.033 in Private Placement Common Stock Issued for Cash at $0.035 in Private Placement Common Stock Issued for Cash at $0.04 in Private Placement Common Stock Issued for Cash at $0.045 in Private Placement Common Stock Issued for Cash at $0.05 in Private Placement Common Stock Issued for services at $0.02 Common Stock Issued for services at $0.028 Common Stock Issued for services at $0.032 Common Stock Issued for services at $0.035 Common Stock Issued for services at $0.047 Common Stock Issued for services at $0.050 Common Stock Issued for services at $0.065 Common Stock Issued for services at $0.083 Common Stock Issued for Cash at $0.035 in Private Placement Common Stock Issued for Cash at $0.045 in Private Placement Common Stock Issued for services at $0.041 Common Stock Issued for services at $0.050 Common Stock Issued for Cash at $0.05 in Private Placement Common Stock Issued for settlement of lawsuit at $0.05 Common Stock Issued for services at $0.048 Cancellation of Issued Common Stock due to non-payment on receivable ) Common Stock Issued for services at $0.043 Total We issued the securities to accredited investor pursuant to exemptions from registration as set out in Rule 506 of Regulation D and/or Section 4(2) of the Securities Act of 1933, as amended. 15 The table below summarized the issuance of shares during the year ended April 30, 2011: Description # of shares Common Stock Issued for services at $0.038 Common Stock Issued for Land Lease payments at $0.035 Common Stock issued for Cash at $0.042 in Private Placement Common Stock issued to close previous Private Placement unissued due to insufficient authorized shares at $0.033 Common Stock issued to close previous Private Placement unissued due to insufficient authorized shares at $0.04 Common Stock issued for Cash at $0.042 in Private Placement Common Stock issued for Cash at $0.036 in Private Placement Common Stock issued for Cash at $0.040 in Private Placement Common Stock issued for Cash at $0.0475 in Private Placement Common Stock Issued for services at $0.038 Common Stock Issued for services at $0.036 Common Stock Issued for services at $0.048 Common Stock Issued for services at $0.05 Common Stock Issued for services at $0.045 Common Stock issued for Cash at $0.040 in Private Placement Common Stock Issued for servicesat $0.043 Common Stock Issued for services at $0.04 Total We issued the securities to accredited investor pursuant to exemptions from registration as set out in Rule 506 of Regulation D and/or Section 4(2) of the Securities Act of 1933, as amended. Item 6. Selected Financial Data As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited financial statements and the related notes for the years ended April 30, 2011 and April 30, 2010 that appear elsewhere in this annual report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward looking statements.Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this registration statement, particularly in the section entitled "Risk Factors" beginning on page 7 of this annual report. 16 Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Successes and Accomplishments Fiscal Year 2011 In the second quarter of fiscal year 2011, we announced the following drill results, including 145 feet, from 255 to 400 feet which averaged 0.034 opt Au and 0.63 opt Ag in the Hill Zone. All drill intervals reported herein are oxide in nature, originate in the Hill Zone, and are similar in character to material which recently yielded more than 91% extractable gold in large diameter bulk column leach tests previously reported by the Company. These results continue to build on the Company's earlier work and to expand the Independence project. Table 1 Hill Zone Surface Oxide Resource Area Drill Results Drill Hole From (ft) To (ft) Length opt Au opt Ag GM-103 40 Also Including 10 GM-104 90 85 Including 20 GM-105 50 65 Including 85 25 GM-106 70 90 20 Also 35 GM-107 45 Including 95 40 GM-108 40 GM-109 0 30 30 Also Including 40 GM-110 0 45 45 GM-111 0 5 5 Also Including 85 We also announced the following drill results, including 365 feet, from surface which averaged 0.014 ounce gold per ton (opt Au) and 0.08 ounces of silver per ton (opt Ag) in hole GM-120; in hole GM-117 the140 foot interval from 20 to 160 feet averaged 0.012 opt Au and 0.14 opt Ag; and 150 feet averaging 0.017 opt Au and 0.10 opt Ag in hole M-113, all in the Hill Zone of the Company's Independence Project. All drill intervals here are of thoroughly oxidized surface mineralization from the Hill Zone, and are similar in character to material which recently yielded more than 91% extractable gold from 4 inch crush material in large diameter bulk column leach tests previously reported by the Company. These results continue to build on the Company's previous work and further demonstrate the large potential of the Independence project. 17 Table 1 Hill Zone Surface Oxide Resource Area Drill Results Drill Hole From (ft) To (ft) Length opt Au opt Ag GM-113 Including 90 GM-114 0 35 35 GM-117 20 GM-118 25 Including 45 GM-119 Including 45 GM-120 0 Including 0 15 15 Also 80 35 In addition, we announced the following drill results in the Hill Zone of the Company's Independence Project continue to intersect very large, continuously mineralized zones of surface and near surface, oxidized gold mineralization up to 445 feet (135 meters) in length within the potential open pit, heap leach target at the Company's Independence Project. The large intercepts reported in the current holes are hosted in favorable sedimentary host rocks, east of structurally controlled high grade oxidized mineralization in "feeder structures" (faults or breaks in the rocks which increase porosity, permeability and receptivity), as identified in holes GM-127 and GM-128, where GM-127 contained interval as previously announced which assayed 0.908 ounces of gold per ton (opt Au) and 0.36 ounces of silver per ton (opt Ag) over 10 feet with an individual high of 1.586 opt Au over 5 feet and GM-128 which contained 1.019 opt Au and 0.99 opt over 15, and an individual high sample of 2.897 opt Au over five feet. These intercepts represent the approximate true width of the large and expanding Independence Surface Oxide Target. Management is highly encouraged by these results, which when combined with all of the Company's previous drilling, have drill tested approximately 3,100 feet of the prospective surface mineralization at the Independence, leaving over 2,200 feet of the strike length yet to be drilled. Recently modeled soil geochemistry and limited historic drilling in this comparatively untested area contain highly anomalous gold in soil values to over 1,000 ppb gold in soil, and drill intercepts in excess of 1/3 of an ounce of gold per ton. Surface oxide gold mineralization remains open to the north and to depth in all cases. The drill intervals reported herein are of thoroughly oxidized, near surface mineralization from the Hill Zone, and are similar in character to material which recently yielded more than 91% extractable gold from 4 inch crush material in large diameter bulk column leach tests previously reported by the Company. These results continue to build on the Company's previous work and further demonstrate the large potential of the Independence project. 18 Table 1 Hill Zone Surface Oxide Resource Area Drill Results Drill Hole From (ft) To (ft) Length opt Au opt Ag GM-123 40 GM-125 40 Including 90 50 GM-126 5 In March 2011, we started a large diameter column leach test on the bulk samples taken in the South Zone of near surface, oxide mineralization which had been previously delivered to the lab.This bulk sample was taken from the underground workings on the property and should provide a very good view of the recovery of gold and silver from the property once the open pit mine has been developed. The column leach tests of this sample are being conducted at 2 and 1 inch.The test is expected to take up to 170 days to complete. Plan of Operation Fiscal Year 2012 –Permitting and Development Program During fiscal year 2012, the Company continues its aggressive program, restricted by available funds, to rapidly move the Independence project toward production.On May 5, 2010, we announced completion of a current, independent, technical report and resource calculation compliant with Canadian National Instrument 43-101.The report was submitted to Canadian authorities for review and approval preparatory to the Company being able to use the report with Canadian investment firms to assist the Company in acquiring the resources necessary to complete our aggressive program.The Company has received a response from the Canadian Authorities and is completing the necessary work to provide responses and clarification to the governing agency. This report does not meet SEC Industry Guide 7 guidelines but will provide information in a familiar format for our Canadian and European investors. Dyer Engineering of Reno, Nevada continues the permitting process necessary to place the Independence Mine into commercial production. Additional extractive metallurgical studies will be undertaken. When these studies are completed, a mine plan will be developed which the Company believes will see much of the mineralization identified in its drilling converted into reserve categories. We anticipate being able to secure necessary permits to allow us to proceed to production.We anticipate initially mining the Hill Zone and are completing all necessary work to be able to finalize permits to allow us to begin there.Additional drilling and assaying planned to further delineate the Hill Zone mineralization will allow us to maximize our cash flows early in the production cycle. Independence Shallow Target Area Our drilling program during calendar years 2007 through 2010 confirmed a large body of near surface oxide mineralization over a strike length of more than 4,100 feet and discovered the new Hill Zone.Mineralization is open to depth and along strike to the north.We completed 38,950 feet in 128 drill holes. Holes range from vertical to 45 degrees easterly and vary from 25 to 580 feet deep averaging 304 feet in depth.Drilling in the northern part of the target in drill hole GM 128 intercepted Drilling encountered a 15 foot (4.6 meter) zone estimated to represent the approximate true thickness of high grade gold silver mineralization which averaged 1.033 ounces per ton (opt) or 39.04 grams per metric tonne (g/T) gold equivalent (Au Equiv) from 310 to 325 feet (94.5 99.1 meters). This bonanza grade intercept is contained within a much larger 230 foot (70.1 meter) intercept which averages 0.083 opt (3.14 g/T) Au Equiv from 295 to 525 feet (89.9 160.1 meters).This intercept is believed to represent a high grade fluid conduit or a potential high grade mineralized zone similar to those mined historically from the Independence Mine. Mineralization in the Independence Target is open down dip to the west and to the north as well as up slope to the east. 19 Mineralized drill intercepts correlated well up and down dip and along strike from section to section.The interpretation is supported by accessible mine workings.Potentially surface bulk mineable mineralization in the Company’s drill intercepts is consistently wider than anticipated from underground mapping and sampling results. The mineralized zone intersected in drilling typically consists of a higher grade core surrounded be a broad halo of low grade which is often 100 to 200 feet wide.All mineralization encountered is thoroughly oxidized throughout the zones being tested.Exposures in historic mine workings suggest the mineralization is oxidized to depths of more than 400 feet below the present surface and has a high degree of continuity along strike and down dip. Results including grade, width, and oxide nature of mineralization, indicate excellent potential for a low cost, open pit heap leach operation with near term production potential for which planning permitting studies are underway. The orientation of the mineralized zone at the Independence allows the Company to drill holes which are roughly perpendicular to mineralization, resulting in drill intercepts which are believed to represent approximate true thickness. Geochemical and structural modeling of the property indicates that mineralization may extend northerly on the Company’s property for more than 5,000 feet in the direction of the Sunshine Open Pit Mine formerly operated by Battle Mountain Gold Corp., now Newmont Mining. Hill Zone The Hill Zone was discovered as a part of the ongoing integration of current drill and analytical data with the historic geologic, geochemical and mining data. Historically, mineralization at the Independence mine was believed to be terminated to the north by the Canyon fault. Interpretation of General Metals drilling in the Independence target and historic gold-silver surface sampling data indicated the offset of the Canyon fault to be minimal and projected the favorable hosts and the mineralized zone to continue north of the Canyon Fault.Drilling has extended the gold-silver mineralization an additional 1,000 feet to the north.Although the indicated width and thickness of the Hill Zone mineralization is similar to the Independence target, mineralization remains open to the west, north east and at depth. Drilling results from previous operators suggest the Hill Zone mineralization may be significantly wider than that in the Independence target. 20 The following budget outline is anticipated to be necessary to move the Independence Project forward to the brink of production in the coming twelve months. Direct exploration and development costs Core drilling program $ Upgrade Independent Technical Report to SEC Industry Guide 7 Standard Metallurgical testing programs Environmental Studies and Reports Land Payments Engineering and Design State and County Permits Water Well Project Permitting Complete check assays of the 2009-2010 Drill Program Contingency Total direct exploration and development costs $ Indirect costs Office rent and other operating expenses Wages and salaries and payroll related expenses Insurance expenses Investor Awareness Consultants Other general and administrative expenses Legal expenses Total indirect costs Total budget for the next twelve months $ North Target Located at the north end of the Independence claim block, the North target is a shallow low grade occurrence situated approximately 1,200 ft SE of Newmont’s Sunshine mine. The North target is based on 11 drill holes with a nominal spacing of 380 ft defining a mineralized area approximately 1000 ft by 470 ft. Gold mineralization occurs in a granitic host rock and extends from the surface to 250 ft. Average gold intercept values range from 0.01 opt to 0.026 opt and mineralization is open to the north, east, south and at depth. Independence Deep Target: The Company has received 275 assays for the majority of all mineralized intercepts with samples above and below these intercepts from American Assay Laboratories of Sparks, Nevada for extensive check assays of the mineralized zones.The results are in excellent agreement with the original results and are now 43-101 compliant. 21 These are original pulps from Noranda Minerals’ 1985 - 1989 diamond drill programs which have been maintained by the underlying property owners together with the entire original Noranda core library. Our consultants verified the location and chain of custody of the samples from the Great Basin Gold drilling program and submitted these samples for similar check assay. The results of these check assays were incorporated in the independent technical report General Metals completed and filed with Canadian Regulatory Authorities. The entire core from the Great Basin Drilling is also stored in the property’s core library. When taken together, the Noranda and Great Basin Gold drilling in the Independence Gold Skarn system identify a target more than half a mile wide and three quarters of a mile long which contains three highly prospective structural/stratigraphic zones, all of which have been demonstrated to host significant levels of gold mineralization. To date more than 25,000 feet of core in eight holes have been drilled to test mineralization in the Independence Gold Skarn. Virtually every hole which has targeted the gold skarn to date has intersected significant gold mineralization over an area which is more than three quarters of a mile long and half a mile wide, with most holes containing multiple mineralized horizons. The highest grade portion of the Independence Gold Skarn occurs in favorable carbonate rich rocks below the Golconda Thrust, and directly beneath the Surface Oxide Mineralization.It is highly likely that the sub-vertical structural system which controls the surface oxide mineralization acted as a conduit, permitting mineralizing fluids circulating in the gold skarn to migrate to the near surface, depositing the gold and silver that form the Surface Oxide portion of the Independence System as the "fingerprint" of the deeper gold skarn. Surface "leakage" halos or fingerprints related to deeper mineralization form the basis for modern geochemical prospecting, and many such features related to deeper high grade mineralization are known along the Battle Mountain gold trend, including the Cove - McCoy system to the south and the Ivanhoe - Hollister system to the north where high grade underground ore bodies exhibited surface geochemical halos that were in themselves economically viable mines. We believe the combined Independence Surface Oxide and Gold Skarn represents a world class target in the world class Battle Mountain Mining District along an indisputable world class gold trend. Corporate Development Strategy We are moving the Independence project toward production.We obtained necessary studies to allow us to continue with the permitting to proceed to production as soon as financing and regulatory authorities will allow.We anticipate initially mining the Hill Zone and are completing all necessary work to be able to finalize permits to allow us to begin there.Additional drilling and assaying are required to bring the Hill Zone into production and the permitting required to allow for that program is underway. We believe the Hill Zone is amenable to open pit mining and heap leaching. We require additional funds of approximately $2 million to proceed with our plan of operation over the next twelve months, exclusive of any acquisition or exploration costs. As we do not have the funds necessary to cover our projected operating expenses for the next twelve month period, we will be required to raise additional funds through the issuance of equity securities, through loans or through debt financing. There can be no assurance that we will be successful in raising the required capital or that actual cash requirements will not exceed our estimates. We intend to fulfill any additional cash requirement through the sale of our equity securities. If we are not able to obtain the additional financing on a timely basis, if and when it is needed, we will be forced to scale down or perhaps even cease the operation of our business. Capital Expenditures We do not intend to invest in capital expenditures during the twelve-month period ending April 30, 2012. 22 General and Administrative Expenses We expect to spend $670,000 during the twelve-month period ending April 30, 2012 on general and administrative expenses including legal and auditing fees, rent, office equipment, investor awareness and other administrative related expenses. Product Research and Development We do not anticipate expending any funds on research and development, manufacturing and engineering over the twelve months ending April 30, 2012. Personnel Plan We do not expect any material changes in the number of employees over the next 12 month period (although we may enter into employment or consulting agreements with our officers or directors). We do and will continue to outsource contract employment as needed.As at April 30, 2011, our only employees were our directors and officers. Results of Operations for the Years Ended April 30, 2011 and 2010 The following summary of our results of operations should be read in conjunction with our audited financial statements for the years ended April 30, 2011 and 2010. Our operating results for the years ended April 30, 2011 and 2010 are summarized as follows: Year Ended April 30 Revenue $ Nil $ Nil Operating Expenses $ $ Net Loss $ $ Revenues We have not earned any revenues since our inception and we do not anticipate earning revenues in the near future. Operating Expenses Our operating expenses for the year ended April 30, 2011 and April 30, 2010 are outlined in the table below: Year Ended April 30 Depreciation and amortization $ $ General and administrative $ $ Management and consulting $ $ Exploration and development $ $ Professional fees $ $ The expenditures on the Independence project during the year were $598,124 less than the prior year as identified in the exploration and development category. The decreased costs were due to reductions in drilling, assaying, and geologic consulting and resulted from a lack of funding in the first eight months of the year.We decreased our business development efforts as well as our investor awareness campaigns causing the significant decrease of $596,799 in the management and consulting costs of the Company in the current year.We anticipate that the management and consulting costs should remain at these levels.Cost decreases were incurred in fiscal year 2011 in Professional fees as the result of a reduced legal and accounting work not required in fiscal year 2011 because the Company was required to restate the 2008 financial statements as well as each quarterly form 10-Q report during the 2010 fiscal year. 23 Liquidity and Financial Condition Our total assets at April 30, 2011 were $781,815 and our total current liabilities were $607,424 and we had a working capital deficit of $553,476 as compared to $769,396 as of April 30, 2010. Our financial statements report a net loss of $822,809 for the year ended April 30, 2011, and a net loss of $10,481,533 for the period from March 15, 2006 (date of inception) to April 30, 2011. We had cash in the amount of $14,157 as of April 30, 2011. We received $220,000 from private placements since April 30, 2011 and expect to be able to continue obtaining financing through the sale of our common or preferred stock in private placements to accredited investors. Cash Flows Year Ended April 30 Net Cash (Used) by Operating Activities $ ) $ ) Net Cash Provided/(Used) by Investing Activities $ $ ) Net Cash Provided by Financing Activities $ $ Increase In Cash During The Period $ $ Our cash balance will increase or remain constant based on the success of our fund raising activities. At present our operations only consume cash getting the project into production as quickly as funding and regulatory authorities will allow. The cash used in operating activities decreased $389,528 from 2010 to 2011 due to the decreased production and drilling activities occurring on the property.Additionally, we had less employees and consulting contracts in place during 2011. During 2011, cash provided by investing activities increased by $154,631 as we sold the investment in Sunergy Inc that was received as payment for purchase of the property in Ghana, Africa and we had no capital expenditures during 2011.All funds were used in funding further exploration and development costs of the independence property. Cash provided by financing activities decreased by $569,331 primarily from the decreased number of common shares sold in private placements. Our principal sources of funds have been from sales of our common stock. Contractual Obligations As a “smaller reporting company”, we are not required to provide tabular disclosure obligations. Going Concern The audited financial statements included with this annual report have been prepared on the going concern basis which assumes that adequate sources of financing will be obtained as required and that our assets will be realized and liabilities settled in the ordinary course of business.Accordingly, the consolidated audited financial statements do not include any adjustments related to the recoverability of assets and classification of assets and liabilities that might be necessary should we be unable to continue as a going concern. 24 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. APPLICATION OF CRITICAL ACCOUNTING POLICIES Our audited financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles used in the United States.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management's application of accounting policies.We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our consolidated financial statements is critical to an understanding of our financials. Stock Issued For Services The Company bases the value of stock issued for services on the market value of our common stock at the date of issue or our estimate of the fair value of the services received, whichever is more reliably measurable. Stock Based Compensation The Company records the cost of employee and non-employee services received in exchange for an award of equity instruments based on the estimated grant-date fair value of the award. That cost is recognized over the period during which an employee or non-employee is required to provide service in exchange for the award—the requisite service period (usually the vesting period). No compensation cost is recognized for equity instruments for which the requisite service period is not rendered. The grant-date fair value of equity awards is estimated using a Black-Scholes pricing model. Taxes The Company records valuation allowances against our deferred tax assets, when necessary. Realization of deferred tax assets (such as net operating loss carry-forwards) is dependent on future taxable earnings and is therefore uncertain. To the extent we believe that recovery is not likely or uncertain, we establish a valuation allowance against our deferred tax asset, which increases our income tax expense in the period when such determination is made. On an annual basis, we reevaluate the probability that a tax position will be effectively sustained and the appropriateness of the amount recognized for uncertain tax positions based on factors including changes in facts or circumstances, changes in tax law, settled audit issues and new audit activity. Changes in our assessment may result in the recognition of a tax benefit or an additional charge to the tax provision in the period our assessment changes. We recognize interest and penalties related to income tax matters in income tax expense. NEW ACCOUNTING PRONOUNCEMENTS Recent accounting pronouncements that the Company has adopted or will be required to adopt in the future are summarized in Footnote 2 in our financial statements. Item 7A. Quantitative and Qualitative Disclosures about Market Risk As a “smaller reporting company”, we are not required to provide the information required by this Item. 25 Item 8. Financial Statements and Supplementary Data Our audited financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following audited financial statements are filed as part of this annual report: Independent Auditor's Report, dated August 12, 2011. Audited Balance Sheet as at April 30, 2011 and 2010. Audited Statements of Operations for the year ended April 30, 2011 and for the year ended April 30, 2010 and since inception. Audited Statements of Changes in Stockholders' Equity for the year ended April 30, 2011 and for the year ended April 30, 2010 and since inception. Audited Statements of Cash Flows for the year ended April 30, 2011 and for the year ended April 30, 2010 and since inception. Notes to the Financial Statements. 26 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of General Metals Corporation We have audited the accompanying consolidated balance sheets of General Metals Corporation (an exploration stage company) as of April 30, 2011 and 2010, and the related consolidatedstatements of operations, stockholders’ equity and comprehensive income, and cash flows for the years then ended and from inception (March 15, 2006) to date. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of General Metals Corporationas of April 30, 2011 and 2010, and the results of its consolidated operations andcash flows for the years then ended and inception to date, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 of the accompanying consolidated financial statements, the Company has incurred losses, has not generated any revenue, and has negative operating cash flows since the inception of the exploration activities. These factors, and the need for additional financing in order for the Company to meet its business plans, raise substantial doubt about its ability to continue as a going concern. Management’s plan to continue as a going concern is also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s:/Mark Bailey & Company, Ltd. Reno, Nevada August 12, 2011 27 General Metals Corporation and Subsidiaries (An Exploration Stage Company) Consolidated Balance Sheets April 30, April 30, ASSETS Current assets Cash and cash equivalents $ $ Short-term investments - Prepaid expenses Total current assets Other assets Land Mineral property Property and equipment, net Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) Current Liabilities Notes payable, current portion $ $ Accounts payable Accrued liabilities Accounts payable to related parties Loan from related parties Total current liabilities Long-term liabilities Notes payable, net of current portion Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders' equity/(deficit) Preferred stock, authorized 50,000,000 shares, par value $0.001, zero issued and outstanding - - Common stock, authorized 550,000,000 shares, par value $0.001, issued and outstanding on April 30, 2011 and April 30, 2010 is 267,703,983 and 241,253,900 respectively Additional paid-in capital Subscriptions receivable - ) Accumulated deficit during exploration stage ) ) Total stockholders' equity/(deficit) ) Total liabilities and stockholders' equity/(deficit) $ $ The accompanying notes are an integral part of these statements 28 General Metals Corporation and Subsidiaries (An Exploration Stage Company) Consolidated Statements of Operations March 15, 2006 (Inception) Year ended April 30, to April 30, Revenue $
